Title: Points Receiving the President’s Assent, 11 March 1799
From: Adams, John
To: 



11 March 1799

Points which, on the 11th of March, 1799, received the President’s assent, as ultimata.
1. That France should stipulate to indemnify the citizens of the United States for the spoliations committed on their commerce by the armed vessels and citizens of France, and by the adjudication of her courts in prize causes.
2. That as the vessels of the United States were not bound by treaty to have on board what the French call a rôle d’equipage, all captures and condemnations of American vessels and property for want of a rôle d’equipage, be considered as unlawful and null; and that in submitting to a board of commissioners, who may be appointed to adjust mutual claims, all those arising from captures and condemnations for want of the rôle d’equipage, be expressly excepted, as not admitting of any dispute, but for which compensation shall be made by France, the only question concerning them being the amount of the damages sustained by American citizens, to be ascertained in the manner to be agreed on.
3. That the United States will not stipulate to guarantee any part of the dominions of France.
